DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/20/2021.  Claims 1, 3-11 and 13-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 9/20/2021 with respect to claims rejection under 35 USC 102 and 103 have been considered and are moot in view of new ground of rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al.(US Patent Application Publication 2016/0333854 A1, hereinafter “Lund”) and further in view of Rasheed et al.( US Patent Application Publication 2018/0231962 A1, hereinafter “Rasheed”)

 	As to claim 1, Lund teaches a digital assistant apparatus comprising: memory including instructions; and at least one processor to execute the instructions to at least: 
 	form a model of at least one aspect of a medical equipment; transform the model into a configuration for the medical equipment to perform a task; process input to adjust the configuration; provide the configuration to the medical equipment; monitor execution of the task by the medical equipment; and adjust the configuration of the medical equipment based on the monitored execution.(Lund par [0066] teaches user can model variations in setting to explore the pros and cons of  multiple parameter settings. When optimal parameters are defined, the owner executes the changes) 
 	wherein the model is included in a digital twin of the medical equipment and wherein the digital twin represents a digital model of the medical equipment. (Lund par [0064] teaches digital twin-based interface may be implemented with a model that allows user to interact with models of assets themselves with controls that map to the user’s model of the most critical elements of the asset operations)
 	Lund teaches twin model for equipment but fails to expressly teach medical equipment.
 	However, in analogous art of digital twin modeling, Rasheed teaches medical equipment. (Rasheed par [0080] teaches medical imaging equipment) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Lund 
 
 	As to claim 3, Lund and Rasheed teach the apparatus of claim 2 wherein the model is provided as a plugin to the digital twin. (Lund par [0033] teaches operations being accessible via one or more APIs)
 	
 	As to claim 4, Lund and Rasheed teach the apparatus of claim 1, wherein the input includes at least one of input from the medical equipment and input from a user device. (Lund par [0065] teaches user interacts with the digital twin user interface)

 	As to claim 5, Lund and Rasheed teach the apparatus of claim 1, wherein the input includes at least one of location, user, patient, or version of the medical equipment. (Lund par [0065] teaches user interacts with the digital twin user interface)

 	As to claim 6, Lund and Rasheed teach the apparatus of claim 1, wherein the model is a first model, the configuration is a first configuration, and the medical equipment is a first medical equipment , and wherein the instructions, when executed, cause the at least one processor to generate a second model from a second configuration captured from a second medical equipment.( Lund par [0084] teaches implementing at least one change to the current operating state of the 

 	As to claim 7, Lund and Rasheed teach the apparatus of claim 1, wherein the model is an artificial intelligence model. (Lund par [0076] teaches machine learning algorithm applied to the digital model)

 	As to claim 8, Lund and Rasheed teach the apparatus of claim 1, wherein the instructions, when executed, cause the at least one processor to adjust the model based on at least one of feedback, location, or version. (Lund par [0076] teaches machine learning algorithm applied to the digital model. The user may then be able to interact with the controls and observe the feedback)
 
	As to claim 9, Lund and Rasheed teach the apparatus of claim 1 wherein the instructions, when executed, cause the at least one processor to provide the configuration for interactive display and approval via a graphical user interface. (Lund par [0066] teaches user can model variations in settings to explore the pros and cons of multiple parameter settings)
 	
 	As to claim 10, Lund and Rasheed teach the apparatus of claim 9, wherein feedback via the graphical user interface is to form the input to adjust the configuration. (Lund par [0066] teaches updating digital twin model as well as the fleet models)

	Claims 11 and 14-19 merely recite at least one tangible computer-readable storage medium comprising instructions to be executed by the processor of the apparatus of claims 1 and 4-9 respectively. Accordingly, Lund and Rasheed teach every limitation of claims 11 and 14-19 as indicates in the above rejection of claims 1 and 4-9 respectively. 

 	Claim 20 a method to be performed by the apparatus of claim 1. Accordingly, Lund and Rasheed teach every limitation of claim 20 as indicates in the above rejection of claim 1.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/HIEN L DUONG/Primary Examiner, Art Unit 2175